             Case 1:20-cv-01657-GHW Document 6 Filed 02/27/20 Page 1 of 3
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATE FILED: 2/27/2020
------------------------------------------------------------------X
  JENNIFER SCHWARTZ and MIA                                       :
  ROSENBERG, individually and on behalf of all others :
  similarly situated,                                             :
                                                                  :     1:20-cv-1657-GHW
                                                  Plaintiffs, :
                              -against-                           : ORDER TO SHOW CAUSE
                                                                  :
  DEVA CONCEPTS, LLC, d/b/a DEVACURL, :
                                                                  :
                                                Defendant. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
        This action was filed in this Court on February 25, 2020. Dkt. No. 1. The Court notes that

at least two other actions were filed on February 10, 2020 against Defendant Deva Concepts, LLC in

the Southern District of Florida, see Bransky v. Deva Concepts, LLC, No. 20 Civ. 20604 (MGC) (S.D.

Fla. Feb. 10, 2020) (the “Florida action”), and in California District Court, see Airoso v. Deva Concepts,

LLC, No. 20 Civ. 1289 (ODW) (RAO) (C.D. Cal. Feb 10, 2020) (the “California action”).


        Under the first-to-file rule, “where there are two [or more] competing lawsuits, the first suit

should have priority, absent the showing of balance of convenience or special circumstances giving

priority to the second.” First City Nat. Bank & Tr. Co. v. Simmons, 878 F.2d 76, 79 (2d Cir. 1989)

(alterations omitted). “Courts have applied the doctrine even in the absence of absolute identity of

the parties where there are substantial overlapping factual and legal issues between both actions.”

Catalano v. BMW of N. Am., LLC, 167 F. Supp. 3d 540, 551 (S.D.N.Y. 2016).


        This case involves “identical or substantially similar parties and claims” as the Florida and

California action. In re Cuyahoga Equip. Corp., 980 F.2d at 116–17 (2d. Cir. 1992). The named

plaintiffs in all three actions are substantially similar: all allegedly represent the same nationwide

class of putative plaintiffs—that is, consumers who allegedly purchased Defendant’s products,
          Case 1:20-cv-01657-GHW Document 6 Filed 02/27/20 Page 2 of 3



including several items in the “DevaCurl No-Poo” line of hair conditioner, face masks, and other

personal cosmetic products. See Complaint, No. 20 Civ. 1657 (GHW) (S.D.N.Y. Feb 20, 2020)

(“New York Complaint”), Dkt. No. 1, at ¶¶ 1, 86; Complaint, Bransky v. Deva Concepts, LLC, No. 20

Civ. 20604 (MGC) (S.D. Fla. Feb. 10, 2020) (“Florida Complaint”), Dkt. No. 1, at ¶¶ 1, 89;

Complaint, Airoso v. Deva Concepts, LLC, No. 20 Civ. 1289 (ODW) (RAO) (C.D. Cal. Feb 10, 2020)

(“California Complaint”), Dkt. No. 1, at ¶¶ 1, 87. All of the named plaintiffs purchased Defendant’s

products based on Defendant’s representations that its products are “free of sulfates, parabens, and

silicones” and provides nourishing benefits to “to gently cleanse curls without stripping the natural

oils they need to look healthy, bouncy and simply gorgeous.” See, e.g., New York Complaint at ¶ 3;

Florida Complaint at ¶ 4; California Complaint at ¶ 4. After using Defendant’s products, Plaintiffs

experienced hair loss and irritated skin. New York Complaint at ¶ 30; Florida Complaint at ¶¶ 66;

69, 72; California Complaint at ¶¶ 63, 67, 71. In support of these allegations, all three actions

present the same set of online complaints about the harms experienced by users of Defendant’s

products. New York Complaint at ¶ 54; Florida Complaint at ¶ 87; California Complaint at ¶ 85.


        The New York, California, and Florida actions all assert claims under the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301. See New York Complaint at ¶¶ 65-85; Florida Complaint at ¶¶ 100-

20; California Complaint at ¶¶ 98-118. And each action raises claims of breach of express warranty,

breach of implied warranty of merchantability, unjust enrichment, negligent failure to warn, and

negligent failure to test, along with various state law consumer fraud and false advertising claims. See

New York Complaint at ¶¶ 86-177; Florida Complaint at ¶¶ 100-90; California Complaint at ¶¶ 98-

208.




                                                    2
          Case 1:20-cv-01657-GHW Document 6 Filed 02/27/20 Page 3 of 3



        Plaintiffs are therefore ORDERED TO SHOW CAUSE no later than March 11, 2020 as to

why this action should not be transferred to either the Southern District of Florida or the Central

District of California. Plaintiffs are further directed to serve a copy of this order on Defendant and

to retain proof of service.


        SO ORDERED.

 Dated: February 27, 2020                           _____________________________________
 New York, New York                                          GREGORY H. WOODS
                                                            United States District Judge




                                                   3
